significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec se j el ra-t a2- company this letter constitutes notice that your request for a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending denied has been the company is involved in the current financial hardship was brought on by a decline in products which reflect the general downturn in the a result the company has suffered substantial losses the company is also due a substantial receivable from a major sale of its lease rights to the port the port has disputed the amount of the receivable due to the company and the matter is currently being litigated for sty as awhole as the last several years port for the company's demand during the you were notified in a letter dated date that your request had been tentatively denied a conference of right was held on date at the time a decision was made to await the outcome of the pending litigation mentioned above during a telephone conference with the pension_benefit_guaranty_corporation pbgc’ on date you stated that the company has not made contributions to the plan including the amortization payments that would be due if a beer otro plan yoors nin a 2c the waiver of the minimum_funding_standard were funding deficiency has grown rapidly and the company's current plan is to resolve the above-mentioned litigation begin selling off the company and eventually terminate the plan because it is unreasonable to assume that the plan will continue only if a funding waiver is granted plan_year - your request for a waiver of the minimum_funding_standard for the le been denied granted for the year ending plan you should note that excise_taxes under section a of the internal_revenue_code are currently due on the accumulated funding deficiencies in the plan for the plan years ending possible to report you should file a form_5330 as soon as and pay the taxes a and this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in - and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact at sincerely yours yy yp fe donna m prestia manager employee_plans actuarial group
